Title: From John Adams to William Willis, 4 April 1820
From: Adams, John
To: Willis, William



dear Sir
Montezillo April 4th 1820

your appointment to a Consulate in Spain was a full proof that you was then Esteemed to be a Gentlemen of Intelligence Integrety, information and Ingenuity, and I have never seen any reason to alter that opinion of your Character from that time to this I was very much pleased with your address before the society for preventing intemperance in New Bedford—
I have renounced all interference in public affairs for a long time past and it is utterly impossible for me to investigate your affairs, or even to read your papers. I therefore return them to you as I received them—with the best wishes for your health & happiness—from your humble / Servant
John Adams